            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES SMITH,                                 No. 4:18-CV-01134

           Plaintiff,                        (Judge Brann)

     v.

PENNSYLVANIA DEPARTMENT
OF CORRECTIONS, et al.,

          Defendants.

                                ORDER

                            MARCH 16, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss, ECF No. 38, is GRANTED IN PART;

    2.    Defendants Delbaso, Mason, Cronauer, Kellner, Gladfelter, McGee,
          Hinman, Varner, MacKnight, and Moore are DISMISSED WITH
          PREJUDICE from the Americans with Disabilities Act claim;

    3.    Defendants Delbaso, Mason, Cronauer, Kellner, Gladfelter, McGee,
          Hinman, Varner, MacKnight, and Moore are DISMISSED
          WITHOUT PREJUDICE from the conspiracy claim brought
          pursuant to 42 U.S.C. § 1985(3);

    4.    Defendant Pennsylvania Department of Corrections is DISMISSED
          WITH PREJUDICE from the civil rights claims brought pursuant to
          42 U.S.C. § 1983;

    5.    Defendants Delbaso, Mason, Cronauer, Kellner, Gladfelter, Hinman,
          Varner, MacKnight, and Moore are DISMISSED WITHOUT
          PREJUDICE from the civil rights claims brought pursuant to 42
          U.S.C. § 1983;
                                    1
6.   Defendant McGee is DISMISSED WITHOUT PREJUDICE as to
     the procedural due process and retaliation claims brought pursuant to
     42 U.S.C. § 1983;

7.   Plaintiff’s request to proceed as representative of a putative class action
     pursuant to Federal Rule of Civil Procedure 23 is DISMISSED
     WITHOUT PREJUDICE; and

8.   Plaintiff’s claims for compensatory damages pursuant to the Americans
     with Disabilities Act and 42 U.S.C. § 1983 are DISMISSED
     WITHOUT PREJUDICE.

9.   Plaintiff shall within thirty (30) days from the date of this Order file an
     amended complaint that addresses the deficiencies identified in the
     Court’s Memorandum Opinion. Failure to comply will be deemed
     abandonment of this action, and Plaintiff’s action will be subject to
     dismissal with prejudice without further warning.




                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                   2
